Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 07/11/2022.  Presently claims 1-3 and 5-22 are pending. Claim 4 has been canceled. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with respect to claims 1-3 and 5-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that “it would not have been obvious to modify the devices of Merl or Mroue to meet the limitations of claims 1 and 12 as amended herein because the devices of Merl and Mroue are designed for handheld or countertop use. Specifically, the food processor of Merl is a countertop unit for use with a handheld blender 5. Merl, ¶ [0038]. Merl is specifically directed to a safety mechanism built in to the lid of a food processor that is used with a releasable handheld blender”.

In response to this argument, this is incorrect because it is very knowing in art to have the countertop food machine with or without standing legs (see the pictures below);
And modifying the countertop food machine Merl by a base frame and a plurality of legs extending upward from the base frame will not affect the safety mechanism built in to the lid of a food processor; 
Accordingly, this argument is not persuasive.

    PNG
    media_image1.png
    969
    1670
    media_image1.png
    Greyscale











    PNG
    media_image2.png
    1044
    1785
    media_image2.png
    Greyscale























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Merl (US20140203127A1) in view of Mroue (US20160106262A1) and Fma Omcan Commercial 6 Gall “first available date 11/23/2015” FOMG.

Regarding claim 1, Merl discloses a grinding machine for grinding herbs (abstract and paragraph 0001), the grinding machine comprising:
a base (see fig.6 above) (paragraph 0039); 
a vessel (fig.6: (2)) supported by the base (see fig.6 above), 
the vessel defining a mouth providing communication to an interior chamber (see fig.6 above) therein; 
a screen (fig.6: (72)) disposed in the interior chamber (paragraph 0064), 
the screen separating the interior chamber into a grinding chamber (fig.6: (74)) disposed above the screen and a collecting chamber (fig.6: the lower chamber of the element (2)) disposed below the screen, 
the screen (fig.6: (72)) defining a plurality of openings disposed therethrough;
at least one rotor (fig.6: (68) and (71)) disposed in the grinding chamber (paragraph 0063), 
a motor (fig.6: (5)) configured to rotate the at least one rotor (paragraphs 0038 and 044); and 
a lid (fig.6: (3)) configured to cover at least a portion of the mouth (fig.2: (8)), the lid defining an opening (see fig.6 above, which is the same as the opening (25) of fig.2) configured to provide communication into the interior chamber for feeding herbs into the grinding chamber (paragraph 0043).

Merl disclose does not disclose comprising a base frame and a plurality of legs extending upward from the base frame;
 the screen extending across a width of the interior chamber from one side of the interior chamber to an opposite side of the interior chamber.

Mroue discloses a grinding machine for grinding herbs (abstract and paragraphs 0001-0002), the grinding machine comprising:
a vessel (fig.1: (40)) defining a mouth providing communication to an interior chamber therein (fig.1: the interior chamber of the element (40)) (paragraphs 0023); 
a screen (fig.1: (95)) disposed in the interior chamber (paragraph 0032), 
the screen extending across a width of the interior chamber (fig.1: the interior chamber of the element (40)) from one side of the interior chamber to an opposite side of the interior chamber, 
the screen separating the interior chamber into a grinding chamber (figs.1 and 3B: (200)) disposed above the screen and a collecting chamber (figs.1 and 3B: 300) disposed below the screen (paragraphs 0032 and 0037), 
the screen (fig.1: (95)) defining a plurality of openings disposed therethrough (paragraph 0037 and 0039);  
at least one rotor (figs.1 and 2: (35)) disposed in the grinding chamber, the at least one rotor configured to rotate about an axis substantially perpendicular to the screen (paragraph 0024); and 
a motor (fig.1: (21)) configured to rotate the at least one rotor.  

Both of the prior arts of Merl in view of Mroue are related to a food processing machine;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the screen of the machine of Merl to have the screen extending across a width of the interior chamber from one side of the interior chamber to an opposite side of the interior chamber as taught by Mroue, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


FOMG teaches a grinding machine for grinding herbs (page 1), the grinding machine comprising:
a base comprising a base frame and a plurality of legs extending upward from the base frame (see fig. below); 
a vessel supported by the plurality of legs above the base frame (see fig. below); 

Both of the prior arts of Merl in view of FOMG are related to a food processing machine;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the machine of Merl to have a base frame and a plurality of legs extending upward from the base frame as taught by FOMG thereby having a vessel supported by the plurality of legs above the base frame in order to provide a machine to be used with any floor as required, and to protect the machine from contact any possible material on the working floor, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

    PNG
    media_image3.png
    704
    780
    media_image3.png
    Greyscale















Regarding claim 2, Merl discloses wherein the screen (fig.6: (72)) comprises a screen frame and a mesh that defines the plurality of openings (paragraphs 0064).  

Regarding claim 6, Merl discloses wherein the lid (figd.1 and 6: (3)) further comprises a feed chute (see fig.6 above, the feed chute below the opening) configured to provide communication into the interior chamber for feeding herbs into the grinding chamber (paragraph 0043).

Regarding claim 8, Merl disclose wherein the at least one rotor comprises a rotor flight (fig.6: (68)) operatively coupled thereto, the rotor flight extending towards the screen (fig.6: (72)).  

Regarding claim 9, Merl discloses a scraper blade (fig.6: (71)) operatively coupled to the rotor flight (fig.6: (68)), the scraper blade extending towards the screen (fig.6: (72)) (paragraph 0064).  

Regarding claim 10, Merl discloses the at least one rotor (fig.6: (68)) is configured to rotate above the screen (fig.6: (72)) by a predetermined distance (inherent, otherwise the rotor will not be rotated). 



Regarding claim 12, Merl discloses a method for grinding herbs (abstract and paragraph 0001), the method comprising the steps of 

a base (see fig.6 above) (paragraph 0039); 
a vessel (fig.6: (2)) supported by the base (see fig.6 above), 
the vessel defining a mouth providing communication to an interior chamber (see fig.6 above) therein; 
a screen (fig.6: (72)) disposed in the interior chamber (paragraph 0064), 
the screen separating the interior chamber into a grinding chamber (fig.6: (74)) disposed above the screen and a collecting chamber (fig.6: the lower chamber of the element (2)) disposed above the screen, 
the screen (fig.6: (72)) defining a plurality of openings disposed therethrough;
at least one rotor (fig.6: (68) and (71)) disposed in the grinding chamber (paragraph 0063), 
a motor (fig.6: (5)) configured to rotate the at least one rotor (paragraphs 0038 and 044); and 
a lid (fig.6: (3)) configured to cover at least a portion of the mouth (fig.2: (8)), the lid defining an opening (seefig.6 above, which is the same as the opening (25) of fig.2) configured to provide communication into the interior chamber for feeding herbs into the grinding chamber (paragraph 0043),

placing an amount of herb to be ground into the grinding chamber (paragraph 0059 and see fig.6 above: opening); and 
rotating the at least one rotor to grind the herb to produce ground herb (paragraph 0064), 
wherein at least some of the ground herb passes through the openings in the screen into the collecting chamber (0064).

Merl disclose does not disclose comprising a base frame and a plurality of legs extending upward from the base frame;
 the screen extending across a width of the interior chamber from one side of the interior chamber to an opposite side of the interior chamber.

Mroue discloses a grinding machine for grinding herbs (abstract and paragraphs 0001-0002), the grinding machine comprising:
a vessel (fig.1: (40)) defining a mouth providing communication to an interior chamber therein (fig.1: the interior chamber of the element (40)) (paragraphs 0023); 
a screen (fig.1: (95)) disposed in the interior chamber (paragraph 0032), 
the screen extending across a width of the interior chamber (fig.1: the interior chamber of the element (40)) from one side of the interior chamber to an opposite side of the interior chamber, 
the screen separating the interior chamber into a grinding chamber (figs.1 and 3B: (200)) disposed above the screen and a collecting chamber (figs.1 and 3B: 300) disposed above the screen (paragraphs 0032 and 0037), 
the screen (fig.1: (95)) defining a plurality of openings disposed therethrough (paragraph 0037 and 0039);  
at least one rotor (figs.1 and 2: (35)) disposed in the grinding chamber, the at least one rotor configured to rotate about an axis substantially perpendicular to the screen (paragraph 0024); and 
a motor (fig.1: (21)) configured to rotate the at least one rotor.  

Both of the prior arts of Merl in view of Mroue are related to a food processing machine;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the screen of the machine of Merl to have the screen extending across a width of the interior chamber from one side of the interior chamber to an opposite side of the interior chamber as taught by Mroue, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


FOMG teaches a grinding machine for grinding herbs (page 1), the grinding machine comprising:
a base comprising a base frame and a plurality of legs extending upward from the base frame (see fig. above); 
a vessel supported by the plurality of legs above the base frame (see fig. above); 

Both of the prior arts of Merl in view of FOMG are related to a food processing machine;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the machine of the method of Merl to have a base frame and a plurality of legs extending upward from the base frame as taught by FOMG thereby having a vessel supported by the plurality of legs above the base frame in order to provide a machine to be used at any floor as required, and to protect the machine from contact any possible material on the working floor, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 13, Merl discloses wherein the screen (fig.6: (72)) comprises a screen frame and a mesh that defines the plurality of openings (paragraphs 0064).  

Regarding claim 15, Merl discloses the step of covering the mouth with the lid (fig.6: (3)).

Regarding claim 17, Merl disclose the step of feeding the herbs through a feed chute (fig.2: (25)) into the grinding chamber (paragraph 0043).

Regarding claim 19, Merl disclose wherein the at least one rotor comprises a rotor flight (fig.6: (68)) operatively coupled thereto, the rotor flight extending towards the screen (fig.6: (72)). 
 
Regarding claim 20, Merl disclose a scraper blade (fig.6: (71)) operatively coupled to the rotor flight (fig.6: (68)), the scraper blade extending towards the screen (fig.6: (72)) (paragraph 0064).  

Regarding claim 21, Merl disclose the at least one rotor (fig.6: (68)) is configured to rotate above the screen (fig.6: (72)) by a predetermined distance (inherent, otherwise the rotor will not be rotated).  

Regarding claims 3 and 14, Merl disclose the screen (fig.6: (72)) comprises the mesh that defines the plurality of openings (paragraphs 0064);
Merl does not disclose wherein one or more of the plurality of openings comprises a diameter ranging from 0.1 to 0.5 inches;  
However, the Applicant does not disclose any benefit for a diameter ranging from 0.1 to 0.5 inches;
Having a diameter ranging from 0.1 to 0.5 inches would have resulted from routine engineering practices and it therefore not patentable and would be obvious because there is no unexpected result.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Merl to have wherein one or more of the plurality of openings comprises a diameter ranging from 0.1 to 0.5 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claims 7 and 18, Merl disclose a gear box disposed on the lid (fig.1: (3)), the gear box operatively coupling the motor to the at least one rotor (paragraph 0045), 
Merl does not disclose the motor and the gear box configured to rotate the at least one rotor at a speed of 40 to 60 revolutions per minute;
However, Merl is concerned about the speed of the rotor (paragraphs 0045).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Merl to modify motor and the gearbox to rotate the at least one rotor at a speed of 40 to 60 revolutions per minute, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claims 11 and 22, Merl disclose the at least one rotor (fig.6: (68)) is configured to rotate above the screen (fig.6: (72)) by a predetermined distance (inherent, otherwise the rotor will not be rotated); 
Merl does not disclose wherein the predetermined distance is in the range of 0.01 to 0.1 inches;  
However, the Applicant does not disclose any benefit for wherein the predetermined distance is in the range of 0.01 to 0.1 inches;
Having wherein the predetermined distance is in the range of 0.01 to 0.1 inches would have resulted from routine engineering practices and it therefore not patentable and would be obvious because there is no unexpected result.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Merl to have wherein the predetermined distance is in the range of 0.01 to 0.1 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Merl (US20140203127A1) in view of Mroue (US20160106262A1) and Fma Omcan Commercial 6 Gall “first available date 11/23/2015” FOMG as applied to claim 1 above with respect to claim 5 and as applied to claim 15 above with respect to claim 16; and further in view of Non-patent literature Electric Food Chopper “EFC Date First Available 12/21/2017).

Regarding claim 5 and claim 16, Merl in view of Mroue does not disclose wherein the lid further comprises one or more sight glasses configured for visually inspecting the interior chamber when the lid is covering the mouth.  
EFC disclose a food grinder (page 1), comprising:
a lid having one or more sight glasses configured for visually inspecting an interior chamber when the lid is covering a mouth of the interior chamber (the figure of the page 1).  
Both of the prior arts of Merl and EFC are related to a food grinder;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of Merl to have wherein the lid further comprises one or more sight glasses configured for visually inspecting the interior chamber when the lid is covering the mouth as taught by EFC, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725